In a proceeding pursuant to article 78 of the CPLR in the nature of mandamus to compel respondent to remit moneys collected upon income executions issued to him by petitioner, the appeal is from an order of the Supreme Court, Westchester County, dated June 9, 1970, which denied the application. Order affirmed, without costs. The remedy in the nature of mandamus is a discretionary one that will be granted to prevent a failure of justice, but never to promote a manifest injustice or to compel compliance with the strict letter of the law in disregard of its spirit and in aid of a palpable fraud (People ex rel. Wood v. Board of Asesssors, 137 N. Y. 201). Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.